Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

5. (Currently Amended) A system comprising: 
a first antenna including an antenna section, the antenna section including a first antenna segment, a second antenna segment adjacent to the first antenna segment, and a notch circuit disposed within a notch between the first antenna segment and the second antenna segment, the notch circuit filtering a first frequency of a signal from passing from the first antenna segment to the second antenna segment while filtering a second frequency from the signal to pass from the first antenna segment to the second antenna segment; and 
a second antenna disposed proximate to the first antenna, the first antenna occupying a second near field region of the second antenna and the second antenna occupying a first near field region of the first antenna; 
wherein the antenna section is a first antenna section, the system further including a second antenna section coupled to the first antenna section, the first antenna section filtering a first frequency range from passing to the second antenna section and the second antenna section filtering a second frequency range from passing beyond the second antenna section, the first frequency range different than the second frequency range[[,]] 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN Z ISLAM whose telephone number is (571)270-1719. The examiner can normally be reached Mon-Fri 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAMEON LEVI can be reached on (571)272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HASAN ISLAM/Primary Examiner, Art Unit 2845